DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the cell " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "THE PISTON" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the end " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR Meier DE 2935786   in view of KIM et al. KR1020180076657 

Regarding claim 1, Meier disclose a bumper,4 for a vehicle, comprising: at least one part made of resilient material, having a curved front portion forming an inner cavity, rt, and a fastener  12 configured to fasten said at least one part to said vehicle.

Fails to teach the front portion having apertures enabling said cavity to be put into communication with an exterior of said at least one least one marking fluid cell (container )provided inside the cavity, 

However, KR 101901853 B1 the front portion having apertures enabling said cavity to be put into communication with an exterior of said at least one pa,
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by KR 101901853  to include the front portion having apertures enabling said cavity to be put into communication with an exterior of said as taught by KR 101901853  in order  to reduce vehicle weight .

Regarding claim 2, Meier as modified disclose wherein the at least one marking cell,1 comprises a casing made of a material and having dimensions such that the cell casing breaks under an effect of a specified pressure.

Regarding claim 3, as modified disclose wherein at least the at least one marking fluid cell 500 is kept facing KR 101901853 the apertures by means of a structural frame, the at least one cell being sandwiched between the frame and the front portion.

Regarding claim 4,   KR 101901853 as disclose wherein the at least one marking fluid cell ,1 is at least partially positioned along the curved front portion, facing said apertures.

Regarding claim 5, KR 101901853 teaches wherein the apertures are of cylindrical shape FIG, 1 with a circular cross section 510.

Regarding claim 6, KR 101901853 teaches wherein the cell,1 comprises a constricted part in which is provided whose rod is connected to the front portion, a remainder part of the cell being provided with at least one hole,525 linked to an aperture by a flexible tube.

Regarding claim 7, Meier as modified wherein a head of the piston Fig.1 is located facing an aperture, and wherein the piston rod is hollow and connects a hole in the piston head to said aperture.

Regarding claim 8, Meier disclose wherein the cells are filled with a marking fluid having a viscosity such that the fluid can be discharged through the apertures.

Regarding claim 9, Meier disclose the one part made of resilient material ,21 being positioned at least partially in an outer peripheral part of the bumper1.

Regarding claim10, Meier disclose a method for marking a surface, involved in a collision, comprising the step: exerting a pressure on the at least one cell, 1at a time of the collision, by the front portion of the at least one part, causing marking fluid in the at least one cell to flow through at least one aperture,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior at disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612